                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANTHONY A. FRANK,                                  Case No. 18-cv-03967-EMC
                                   8                    Petitioner,
                                                                                            ORDER TO LIFT STAY, REOPEN
                                   9             v.                                         ACTION, AND TO SHOW CAUSE
                                  10     ERIC ARNALD,                                       Docket Nos. 1, 10, 11, 12
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13                                      I.       INTRODUCTION
                                  14          Anthony A. Frank, an inmate at the California State Prison - Solano, filed this pro se action
                                  15   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. This action is now before the Court for
                                  16   review of the petition pursuant to 28 U.S.C. §2243 and Rule 4 of the Rules Governing Section
                                  17   2254 Cases and consideration of several miscellaneous motions.
                                  18                                       II.     BACKGROUND
                                  19          The petition and attachments thereto provide the following information: Mr. Frank was
                                  20   convicted in Santa Clara County Superior Court of second degree robbery and shooting at an
                                  21   occupied vehicle, and was found to have personally used a firearm. On April 17, 2015, he was
                                  22   sentenced to 17 years, four months in prison.
                                  23          Mr. Frank appealed. In 2017, his conviction was affirmed by the California Court of
                                  24   Appeal and his petition for review was denied by the California Supreme Court. He also filed one
                                  25   or more unsuccessful state habeas petitions. He then filed this action.
                                  26                                        III.       DISCUSSION
                                  27   A.     The Stay Is Lifted
                                  28          Shortly after filing this action, Mr. Frank requested a stay of these proceedings so that he
                                   1   could exhaust state court remedies for one or more claims. On September 21, 2018, the Court

                                   2   issued an order to stay and administratively close the action. Docket No. 9. The order stated that,

                                   3   once Mr. Frank exhausted his unexhausted claims, he needed to “move[] to reopen this action, lift

                                   4   the stay, and proceed with consideration of his petition for writ of habeas corpus.” Id. at 2.

                                   5          In the ensuing months, Mr. Frank filed “motions for clarification” asking for the status of

                                   6   his stay request and reporting that his efforts to exhaust state court remedies had concluded.

                                   7   Docket Nos. 10, 11, 12. His motions suggest that he never received the order to stay and

                                   8   administratively close the action. In any event, he is now ready to go forward with his petition.

                                   9          The Court construes the “motions for clarification” to be motions to reopen the action, lift

                                  10   the stay and proceed with consideration of the petition. So construed, the motions are

                                  11   GRANTED. Docket Nos. 10, 11, 12. The stay is now lifted. The clerk will reopen this action

                                  12   that had been closed administratively. Having lifted the stay, the Court must now review the
Northern District of California
 United States District Court




                                  13   petition as required by 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in

                                  14   the United States District Courts.

                                  15   B.     Review Of Petition

                                  16          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  17   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  18   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                  19   district court considering an application for writ of habeas corpus shall “award the writ or issue an

                                  20   order directing the respondent to show cause why the writ should not be granted, unless it appears

                                  21   from the application that the applicant or person detained is not entitled thereto.” 28 U.S.C.

                                  22   § 2243. Summary dismissal is appropriate only where the allegations in the petition are vague or

                                  23   conclusory, palpably incredible, or patently frivolous or false. See Hendricks v. Vasquez, 908 F.2d

                                  24   490, 491 (9th Cir. 1990).

                                  25          Mr. Frank’s petition presents the following claims: (1) the protective-sweep search of his

                                  26   home, the night-time search, and the use of GPS tracking device in excess of the allowable time

                                  27   period violated his Fourth Amendment rights; (2) defense counsel provided ineffective assistance

                                  28   in failing to adequately argue a motion to suppress evidence obtained as a result of the protective-
                                                                                         2
                                   1   sweep search, the night-time search, and the GPS monitoring of his vehicle; (3) Mr. Frank was

                                   2   questioned without first being Mirandized when he was arrested; (4) Mr. Frank’s attorney

                                   3   provided ineffective assistance of counsel in failing to argue that there had been a Miranda

                                   4   violation; (5) Mr. Frank’s right to due process was violated because the denial of the suppression

                                   5   motion filed under California Penal Code § 1538.5 was the result of judicial bias and he had a

                                   6   protected liberty interest in having California Penal Code § 1538.5 followed; (6) Mr. Frank’s

                                   7   appellate counsel provided ineffective assistance in failing to properly argue that the evidence was

                                   8   insufficient to support the charge of shooting at an occupied vehicle; and (7) cumulative error.

                                   9          All of the Fourth Amendment claims must be dismissed. The case of Stone v. Powell, 428

                                  10   U.S. 465, 481-82 (1976) bars federal habeas review of Fourth Amendment claims unless the state

                                  11   did not provide an opportunity for full and fair litigation of those claims. The existence of a state

                                  12   procedure allowing an opportunity for full and fair litigation of Fourth Amendment claims, rather
Northern District of California
 United States District Court




                                  13   than a defendant’s actual use of those procedures, bars federal habeas consideration of those

                                  14   claims. See Newman v. Wengler, 790 F.3d 876, 880 (9th Cir. 2015); Gordon v. Duran, 895 F.2d

                                  15   610, 613-14 (9th Cir. 1990). California state procedures provide an opportunity for full litigation

                                  16   of any Fourth Amendment claim. See Gordon, 895 F.2d at 613-14 (whether or not defendant

                                  17   litigated Fourth Amendment claim in state court is irrelevant if he had opportunity to do so under

                                  18   California law). The Fourth Amendment claims based on the protective-sweep search, the night-

                                  19   time search, and the GPS surveillance therefore are dismissed without leave to amend.

                                  20          Mr. Frank also cannot repackage his Fourth Amendment claims as Fourteenth Amendment

                                  21   due process claims -- as he attempts to do by claiming that his due process rights were violated by

                                  22   the night-time search and the use of the GPS tracking device in excess of the allowable time

                                  23   period, as well as the use of evidence obtained from them -- to obtain federal habeas review of the

                                  24   claim. “Even though due process violations, unlike some Fourth Amendment violations, are

                                  25   cognizable in a habeas proceeding in federal court, petitioner may not cloak his or her Fourth

                                  26   Amendment claim in due process clothing to circumvent Stone v. Powell.” Gilmore v. Marks, 799

                                  27   F.2d 51, 57 (3rd Cir. 1986) (citations omitted). Because the Fourth Amendment provides the

                                  28   constitutional protection against an unreasonable search or seizure, Mr. Frank cannot rely on the
                                                                                         3
                                   1   more generalized notion of “substantive due process” to obtain relief for an allegedly improper

                                   2   search or seizure. See Albright v. Oliver, 510 U.S. 266, 273 (1994) (“Where a particular

                                   3   Amendment ‘provides an explicit textual source of constitutional protection’ against a particular

                                   4   sort of government behavior, ‘that Amendment, not the more generalized notion of “substantive

                                   5   due process,” must be the guide for analyzing these claims’”). Habeas relief is not available for

                                   6   the allegedly unreasonable searches or for the presentation at trial of the evidence obtained during

                                   7   those searches. These due process claims are dismissed without leave to amend.

                                   8          Although the Fourth Amendment and due process challenges to the searches and evidence

                                   9   obtained therefrom cannot go forward, Mr. Frank’s related ineffective assistance of counsel claim

                                  10   can go forward. Mr. Frank alleges that defense counsel provided ineffective assistance of counsel

                                  11   in failing to adequately argue a motion to suppress evidence obtained as a result of the protective-

                                  12   sweep search, the night-time search, and the GPS monitoring of Mr. Frank’s vehicle. Liberally
Northern District of California
 United States District Court




                                  13   construed, the petition states a cognizable claim for ineffective assistance of trial counsel based on

                                  14   counsel’s handling of these Fourth Amendment issues. See Strickland v. Washington, 466 U.S.

                                  15   668, 686 (1984) (a claim of ineffective assistance of counsel is cognizable as a claim of denial of

                                  16   the Sixth Amendment right to counsel, which guarantees not only assistance, but effective

                                  17   assistance of counsel).

                                  18          Mr. Frank alleges that, after his arrest, he was questioned without first having been advised

                                  19   of his Miranda rights. Liberally construed, the petition states a cognizable claim for a violation of

                                  20   Mr. Frank’s Miranda rights.

                                  21          Mr. Frank also urges that trial counsel failed to argue that there had been a Miranda

                                  22   violation. Liberally construed, the petition states a cognizable claim for ineffective assistance of

                                  23   counsel based on trial counsel’s failure to raise a Miranda argument.

                                  24          Mr. Frank claims that California Penal Code § 1538.5, regarding suppression motions,

                                  25   “creates a liberty interest which is protected by the Due Process Clause of the Fifth and Fourteenth

                                  26   Amendments to the U.S. Constitution, . . . as a result, the denial constituted judicial bias in

                                  27   violation of the Sixth Amendment [right] to a fair trial.” Docket No. 1-1 at 8. Giving the pro se

                                  28   petition the liberal construction to which it is entitled, the claim does not appear to be patently
                                                                                          4
                                   1   meritless. Respondent must respond to this claim.

                                   2          Mr. Frank claims that appellate counsel provided ineffective assistance when he failed to

                                   3   properly argue that there was insufficient evidence to support the conviction for shooting at an

                                   4   occupied vehicle. Liberally construed, the petition states a cognizable claim for ineffective

                                   5   assistance of appellate counsel.

                                   6          Finally, Mr. Frank alleges that the cumulative effect of the trial errors entitles him to

                                   7   habeas relief. Liberally construed, the cumulative error claim is cognizable and warrants a

                                   8   response.

                                   9                                        IV.       CONCLUSION

                                  10          For the foregoing reasons,

                                  11          1.      Petitioner’s “motions for clarification” are construed to be motions to reopen the

                                  12   action, lift the stay and proceed with consideration of the petition. So construed, the motions are
Northern District of California
 United States District Court




                                  13   GRANTED. Docket Nos. 10, 11, 12. The stay is LIFTED. The clerk shall REOPEN this action

                                  14   that had been administratively closed.

                                  15          2.      The petition states cognizable claims for federal habeas relief and warrants a

                                  16   response. The Fourth Amendment claims and the due process claims related to the searches are

                                  17   dismissed without leave to amend.

                                  18          3.      The clerk shall serve a copy of this order, the petition and all attachments thereto

                                  19   upon Respondent and Respondent's attorney, the Attorney General of the State of California. The

                                  20   clerk shall also serve a copy of this order on Petitioner.

                                  21          4.      Respondent must file and serve upon Petitioner, on or before June 14, 2019, an

                                  22   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                  23   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                  24   copy of all portions of any court proceedings that have been previously transcribed and that are

                                  25   relevant to a determination of the issues presented by the petition.

                                  26          5.      If Petitioner wishes to respond to the answer, he must do so by filing a traverse and

                                  27   serving it on Respondent on or before July 12, 2019.

                                  28          6.      Petitioner is responsible for prosecuting this case. Petitioner must promptly keep
                                                                                          5
                                   1   the Court informed of any change of address and must comply with the Court's orders in a timely

                                   2   fashion.

                                   3          7.      Petitioner is cautioned that he must include the case name and case number for this

                                   4   case on any document he submits to this Court for consideration in this case.

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: April 16, 2019

                                   9

                                  10                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
